IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dustin S. Gilmour                               :
                                                :
               v.                               :   No. 159 C.D. 2017
                                                :   Submitted: November 9, 2018
Commonwealth of Pennsylvania,                   :
Department of Transportation,                   :
Bureau of Driver Licensing,                     :
                         Appellant              :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION BY JUDGE BROBSON                        FILED: May 9, 2019


               The Commonwealth of Pennsylvania, Department of Transportation
(Department), Bureau of Driver Licensing (Bureau), appeals from an order of the
Court of Common Pleas of Montgomery County (trial court), dated
January 18, 2017, sustaining the appeal of Dustin S. Gilmour (Licensee) and
reinstating Licensee’s operating privilege. We affirm the trial court’s order.
               On January 24, 2014, the Court of Common Pleas of Delaware County
convicted Licensee of violating Section 13(a)(30) of the Controlled Substance, Drug,
Device and Cosmetic Act (Drug Act).1 As a civil collateral consequence of that
conviction, Section 1532(c) of the Vehicle Code, 75 Pa. C.S. § 1532(c), pertaining
to suspension of operating privilege, requires that the Bureau suspend the operating
privilege of any driver for six months upon receiving a certified record of conviction


      1
          Act of April 14, 1972, P.L. 233, as amended, 35 P.S. § 780-113(a)(30).
for a first offense. The Delaware County Office of Judicial Support (Office of
Judicial Support) transmitted electronically the report of Licensee’s conviction to
the Department on August 8, 2016—more than two and one-half years after
Licensee’s conviction. Eight days later, the Bureau mailed Licensee an official
notice of suspension, imposing a six-month suspension of Licensee’s operating
privilege. Licensee appealed to the trial court, and the trial court held a de novo
hearing on November 21, 2016.
               At the hearing, the Bureau presented evidence of Licensee’s conviction
and that it sent the suspension notice to Licensee eight days after receiving notice of
the conviction. Licensee testified about changes in his life circumstances since his
conviction, including the birth of his child and his transition to employment, both of
which require him to drive. (Reproduced Record (R.R.) at 18a-22a.) Licensee also
testified that he was not convicted of any additional traffic offenses after his
conviction in January of 2014. (Id. at 17a-18a.). He argued that the trial court should
sustain his appeal because of the extraordinary delay between his conviction and the
imposition of the suspension. (Id. at 25a.) The Bureau responded, citing Pokoy v.
Department of Transportation, Bureau of Driver Licensing, 714 A.2d 1162 (Pa.
Cmwlth. 1998), that the trial court should dismiss Licensee’s appeal because the
Department did not cause the delay in imposing Licensee’s suspension.              (Id.
at 26a-27a.)    The Bureau also argued that the ten-year delay in Gingrich v.
Department of Transportation, Bureau of Driver Licensing, 134 A.3d 528 (Pa.
Cmwlth. 2016) (en banc), wherein this Court sustained a licensee’s appeal in the
face of a delay in the certification of conviction by a court of common pleas to the
Department, was extraordinary, unlike the delay of approximately two and one-half
years in the matter before the trial court. (Id. at 27a.)


                                            2
                The trial court sustained Licensee’s appeal and rescinded the
suspension of his operating privilege. The Bureau then filed the instant appeal, after
which the trial court issued a Pa. R.A.P. 1925(a) opinion. In its opinion, the trial
court first explained that, under this Court’s decision in Gingrich, there need not be
an unreasonable delay by the Department itself in order to grant Licensee’s appeal.
Under Gingrich, in cases of non-Departmental delay, common pleas may sustain a
suspension appeal “[w]here a conviction is not reported for an extraordinarily
extended period of time, the licensee has a lack of further violations for a significant
number of years before the report is finally sent, and [the licensee] is able to
demonstrate prejudice” as a result of the delay. Gingrich, 134 A.3d at 534 (emphasis
added).      Here, the trial court applied the three-part test set forth in Gingrich to
invalidate the suspension and reinstate Licensee’s operating privilege. Specifically,
the trial court concluded that (1) the delay in this case is “extraordinarily extended”
when compared with delays we have analyzed since Gingrich; (2) Licensee was not
convicted of further violations of the Vehicle Code2 during the delay; and (3) the
delay prejudiced Licensee.
                On appeal,3 the Bureau argues that the trial court erred or abused its
discretion in sustaining Licensee’s appeal, because the delay between the date of
Licensee’s conviction and certification of the suspension was not caused by the
Department and was not sufficiently long. The Bureau focuses much of its argument
on this Court’s decision in Pokoy, wherein this Court held that “only an unreasonable

       2
           75 Pa. C.S. §§ 101-9805.
       3
          Our review of a trial court’s order in an appeal from a driver’s license suspension is
limited to determining whether the trial court’s findings are supported by competent evidence and
whether the trial court committed an error of law or an abuse of discretion. Cesare v. Dep’t of
Transp., Bureau of Driver Licensing, 16 A.3d 545, 548 n.6 (Pa. Cmwlth.), appeal denied,
23 A.3d 1057 (Pa. 2011).

                                               3
delay by [the Department], and not the judicial system, invalidates [the
Department’s] license suspension.” See Pokoy, 714 A.2d at 1164. Regardless of the
Bureau’s attempts to minimize the significance of this Court’s decision in Gingrich,
the Bureau maintains that the Office of Judicial Support’s delay in notifying the
Department was slightly less than two years and seven months, which did not
constitute an extraordinarily extended period of time.
               As explained by the Court in DeGrossi v. Department of
Transportation, Bureau of Driver Licensing, 174 A.3d 1187 (Pa. Cmwlth. 2017), a
statement in an unreported opinion of this Court that Pokoy “remains good law” may
have led to some confusion as to the applicability of Pokoy in light of Gingrich.4
The Court in DeGrossi went on to discuss our decision in Gifford v. Department of
Transportation, Bureau of Driver Licensing, 172 A.3d 727 (Pa. Cmwlth. 2017),
appeal dismissed as moot, 201 A.3d 734 (Pa. 2019), wherein we applied Gingrich
and held that a clerk of court’s delay in informing the Department of a conviction
for two years and seven months constituted an “extraordinary period of time” when
considered with the other Gingrich factors that were not in dispute. The Court in
DeGrossi noted that the facts before it were indistinguishable from Gifford and,
therefore, held that Gifford was controlling. As to Gingrich, the Court wrote:
                      In making its determination, the trial court
               construed the exception in Gingrich as one that effectively
               swallowed the previous rule and abrogated all of this
               Court’s preexisting case law. With our decision in
               Gifford, this could quite possibly be the case, for it is
               difficult to decipher how the “general rule”[–i.e., that only

       4
         See Eckenrode v. Dep’t of Transp., Bureau of Driver Licensing (Pa. Cmwlth.,
No. 168 C.D. 2015, filed July 14, 2016). Pursuant to Commonwealth Court Internal Operating
Procedure Section 414(a), 210 Pa. Code § 69.414(a), relating to the citing of judicial opinions, an
unreported opinion of the Court may be cited only “for its persuasive value, but not as binding
precedent.”

                                                4
                delays attributable to the Department may be grounds for
                vacating a license suspension based on delay—]remains
                intact despite sentiments from this Court to that effect.
                Whether the entire body of our case law comprising the
                ancien regime is still viable post-Gingrich, be it as a
                practical matter or a legal one, is a question that we need
                not—and do not—decide today.

DeGrossi, 174 A.3d at 1187.
                Again, we need not address the extent to which Pokoy remains relevant
in the broader context. Clearly, Pokoy sets forth a general rule in license suspension
appeals prohibiting courts from considering non-Departmental delays, and this
Court’s en banc opinion in Gingrich appears to carve out an exception to that rule
by allowing courts to consider courts of common pleas’ delays in certifying
convictions to the Department.5 The case now before the Court concerns the failure
by the Office of Judicial Support to notify the Department of Licensee’s conviction
for more than two and one-half years after the conviction. The Court, therefore,
must consider whether the trial court erred in sustaining Licensee’s appeal under
Gingrich, despite the Bureau’s focus on Pokoy.6

       5
           In Gingrich, we wrote:
       We reiterate that the general rule remains that only delays attributable to the
       Department may be vacated. However, where, as here, a licensee is able to
       demonstrate all of the following: a conviction that is not reported for an
       extraordinarily extended period of time; the licensee has a lack of further issues for
       an extended period; and prejudice, it may be appropriate for common pleas to grant
       relief.
Gingrich, 134 A.3d at 535 (footnote omitted).
       6
         Both Licensee and the trial court in its Pa. R.A.P. 1925(a) opinion suggest that the Bureau
waived the issue of whether the delay was sufficiently long to warrant reinstatement of Licensee’s
operating privilege by citing Pokoy, which does not allow the Court to consider non-Departmental
delay, rather than relying on Gingrich, which allows the Court to consider delay caused by a court
of common pleas’ failure to certify a conviction timely. Clearly, the broader issue in this case has
always been whether Licensee is entitled to reinstatement of his license when he was not notified


                                                 5
              In Gingrich, we held that “[w]here a conviction is not reported for an
extraordinarily extended period of time, the licensee has a lack of further violations
for a significant number of years before the report is finally sent, and [the licensee]
is able to demonstrate prejudice, it may be appropriate for common pleas to grant
relief.” Gingrich, 134 A.3d at 534. Here, the only disputed requirement for relief
on appeal is whether the conviction was “not reported for an extraordinarily
extended period of time.” See id. To that question, this Court, in Middaugh v.
Department of Transportation, Bureau of Driver Licensing, 196 A.3d 1073 (Pa.
Cmwlth. 2018) (en banc), recently clarified what may constitute an extraordinarily
extended period of time for purposes of the Gingrich test. In Middaugh, a licensee
appealed the suspension of his operating privilege, arguing that a delay of two years
and four months between his conviction and the report of his conviction to the
Department was “extraordinarily extended” and should invalidate his suspension
under Gingrich, given that he had demonstrated a lack of further violations and
prejudice. We agreed and clarified the appropriate analysis under the first Gingrich
factor:
              [W]e conclude that if a clerk of court reports a conviction
              to the Department within the applicable period of the
              license suspension plus [ten] days, such delay, as a matter
              of law, cannot be an extraordinarily extended period of
              time sufficient to meet the first Gingrich factor. However,
              where the delay exceeds that period, and where the
              remaining Gingrich factors are satisfied, a court of


of the Bureau’s intention to suspend his operating privilege for more than two and one-half years
after his conviction. Regardless of whether the parties cite Pokoy or Gingrich, the Court must
apply the appropriate analysis. Thus, we do not consider the Bureau’s citation to Pokoy rather
than Gingrich as a waiver of the larger issue, which would encompass the question of whether the
Court should apply Pokoy or Gingrich to determine whether the trial court erred in sustaining
Licensee’s appeal.

                                               6
              common pleas can find that relief is appropriate under
              Gingrich.
Id. at 1086 (footnote omitted).
             Here, the Office of Judicial Support failed to certify Licensee’s
conviction for more than two and one-half years (30 months), which is nearly five
times as long as the period of Licensee’s suspension (six months). Such a time
period is well in excess of the minimum period of time that can be considered an
extraordinarily extended period of time under Middaugh—i.e., the period of
suspension (here, six months) plus ten days. The trial court, therefore, did not err in
concluding that the delay in certification in this case constituted an extraordinarily
extended period of time. Given that Licensee’s satisfaction of the remaining
Gingrich factors is undisputed on appeal, we cannot conclude that the trial court
erred in sustaining Licensee’s appeal.
             Accordingly, we will affirm the trial court’s order.




                                          P. KEVIN BROBSON, Judge




                                          7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dustin S. Gilmour                      :
                                       :
            v.                         :   No. 159 C.D. 2017
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing,            :
                         Appellant     :



                                     ORDER


            AND NOW, this 9th day of May, 2019, the order of the Court of
Common Pleas of Montgomery County, dated January 18, 2017, is hereby
AFFIRMED.




                                       P. KEVIN BROBSON, Judge